internal_revenue_service number release date index number --------------------- ----------------------- -------------------------------------------- ---------------------------------- -------------- ---------------------------- tin ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number fax number ---------------------- ---------------------- refer reply to cc ita b04 plr-129819-16 date date legend taxpayer -------------------------------------------- year ------- dear ----------------- this is in reference to a form_1128 application to adopt change or retain a tax_year that the taxpayer filed requesting to change its taxable_year from a tax_year ending december to a tax_year ending march effective with the tax_year ending march year the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the regulations on procedure and administration the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending march was required to be filed on or before july year the information furnished indicates that the application_for the change in accounting_period was filed late because of an oversight or misunderstanding on the part of the taxpayer’s tax professional section of revproc_2002_39 2002_1_cb_1046 provides that a taxpayer must file a form_1128 no earlier than the day following the end of the first effective year and no later than the due_date not including extensions of the federal_income_tax return for the first effective tax_year sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the situation you present must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides plr-129819-16 evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer's late filed form_1128 requesting permission to change to a tax_year ending march effective for the short_period of january to march year is considered timely filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the taxpayer is permitted under the code applicable regulations and revenue procedures to change to the tax_year requested in the form_1128 the form_1128 will be processed under the procedures of revproc_2002_39 and will require the taxpayer to submit a separate request under the revenue_procedure this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and its representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donna j welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
